DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The present Application, U.S. Patent Application No. 16/935,037, is a continuation of U.S. Patent Application No. 16/450,900, now U.S. Patent No. 10,732,266, which is a continuation of U.S. Patent Application No. 15/543,011, now U.S. Patent No. 10,330,777, which is a 371 of PCT/GB2016/000014 filed on January 19, 2016, which claims priority to U.S. Provisional Application No. 62/125,351, filed on January 20, 2015.

Information Disclosure Statement
	The Information Disclosure Statement filed by Applicant on July 21, 2020 has been considered and made of record (note the attached copy of form PTO-1449).
	In accordance with MPEP § 609.02 II. 2., The examiner has considered information that has been considered by the Office in parent applications 16/450,900 and 15/543,011, and provisional application 62/125,351. 
Drawings
	Seven (7) sheets of drawings were filed on July 21, 2020 and two (2) replacement sheets of drawings were field on September 1, 2020.  The drawings have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  claim 17 recites the acronym “HPDLC" and claim 18 recites the acronym "HMD" without explanation of what the acronyms stand for.  For the purpose of particularly pointing out and distinctly claiming the invention in a clear manner, please amend these claims to include the meaning of the acronyms.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the principal diffraction directions" in 9 of the claim; and the limitation “said grating elements” in line 9 of the claims.  There is insufficient antecedent basis for these limitations in the claim.

	Regarding claims 2-20; the claims inherently contain the deficiencies of any base or intervening claims from which they depend.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,330,777. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,330,777 at least disclose or suggest all of the limitations of claims 1-20 of the present application.
Regarding claim 1; Claim 1 of U.S. Patent No. 10,330,777 defines a waveguide sensor (see line 1 of claim 1 of U.S. Patent No. 10,330,777), comprising: 
a source of first wavelength light (see line 2 of claim 1 of U.S. Patent No. 10,330,777); 
at least one beam deflector for scanning said light (see line 3 of claim 1 of U.S. Patent No. 10,330,777); 
a transmitter waveguide (see line 4 of claim 1 of U.S. Patent No. 10,330,777); 
a receiver waveguide (see line 5 of claim 1 of U.S. Patent No. 10,330,777); and 
a detector optically coupled to said receiver waveguide (see line 10 of claim 1 of U.S. Patent No. 10,330,777), 
said beam deflector optically coupled to said transmitter waveguide and configured such that scanned light coupled into said transmitter waveguide executes angular sweeps about the principal diffraction directions of said grating elements (see lines 11-15 of claim 1 of U.S. Patent No. 10,330,777; the predefined range of output directions is defined by principal diffraction directions), 
said transmitter waveguide containing a multiplicity of grating elements disposed in at least one grating layer (see lines 4-6 of claim 1 of U.S. Patent No. 10,330,777), each said element operative to diffract light into a predefined range of output directions (see lines 6-8 of claim 1 of U.S. Patent No. 10,330,777);
said receiver waveguide containing a multiplicity of grating elements disposed in at least one grating layer (see lines 16-17 of claim 1 of U.S. Patent No. 10,330,777), each said element diffracting light reflected from external points and incident within a predefined angular range into a TIR path to said detector (see lines 18-20 of claim 1 of U.S. Patent No. 10,330,777).
Regarding claim 2; see claim 2 of U.S. Patent No. 10,330,777.
Regarding claim 3; see claim 3 of U.S. Patent No. 10,330,777.
Regarding claim 4; see claim 4 of U.S. Patent No. 10,330,777.
Regarding claim 5; see claim 5 of U.S. Patent No. 10,330,777.
Regarding claim 6; see claim 6 of U.S. Patent No. 10,330,777.
Regarding claim 7; see claim 7 of U.S. Patent No. 10,330,777.
Regarding claim 8; see claim 8 of U.S. Patent No. 10,330,777.
Regarding claim 9; see claim 9 of U.S. Patent No. 10,330,777.
Regarding claim 10; see claim 10 of U.S. Patent No. 10,330,777.
Regarding claim 11; see claim 11 of U.S. Patent No. 10,330,777.
Regarding claim 12; see claim 12 of U.S. Patent No. 10,330,777.
Regarding claim 13; see claim 14 of U.S. Patent No. 10,330,777.
Regarding claim 14; see claim 15 of U.S. Patent No. 10,330,777.
Regarding claim 15; see claim 16 of U.S. Patent No. 10,330,777.
Regarding claim 16; see claim 17 of U.S. Patent No. 10,330,777.
Regarding claim 17; see claim 18 of U.S. Patent No. 10,330,777.
Regarding claim 18; see claim 19 of U.S. Patent No. 10,330,777.
Regarding claim 19; see claim 13 of U.S. Patent No. 10,330,777.
Regarding claim 20; see claim 20 of U.S. Patent No. 10,330,777.

Allowable Subject Matter
Claim 1 would be allowable if the nonstatutory double patenting rejection set forth above is overcome and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-20 would be allowable if the nonstatutory double patenting rejection set forth above is overcome and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record discussed below, which is the most relevant prior art known, does not disclose or render obvious the waveguide sensor defined by claim 1, comprising:
a source of first wavelength light;  5
at least one beam deflector for scanning said light; 
a transmitter waveguide; 
a receiver waveguide; and 
a detector optically coupled to said receiver waveguide, 
said beam deflector optically coupled to said transmitter waveguide and configured such 10that scanned light coupled into said transmitter waveguide executes angular sweeps about the principal diffraction directions of said grating elements; 
said transmitter waveguide containing a multiplicity of grating elements disposed in at least one grating layer, each said element operative to diffract light into a predefined range of output directions; and 15
said receiver waveguide containing a multiplicity of grating elements disposed in at least one grating layer, each said element diffracting light reflected from external points and incident within a predefined angular range into a TIR path to said detector.
Hamre et al. (US 8,354,640 B2), which appears to be the closest known reference, discloses a waveguide sensor (see Figures 4A-4C), comprising: 
a source (light source 422) of first wavelength light (the light source inherently has at least a first wavelength of light); 
a transmitter waveguide (the transmitter waveguide is formed by top glass layer 407, SBG layer 408, and middle glass layer 412, wherein light is guided within the waveguide by TIR at the surfaces of glass layers 407 and 412 when SBGs are not activated in layer 408); 
a receiver waveguide (the receiver waveguide is formed by middle glass layer 412, SBG layer 420, and bottom glass layer 416, such that light is guided within the waveguide by TIR at the surfaces of glass layers 412 and 416 when the SBBs are not activated in layer 420); and 
a detector (438) optically coupled to said receiver waveguide, 
said transmitter waveguide containing a multiplicity of grating elements disposed in at least one grating layer (SBG layer 408), each said element operative to diffract light into a predefined range of output directions;
15said receiver waveguide containing a multiplicity of grating elements disposed in at least one grating layer (SBG layer 420), each said element diffracting light reflected from external points (external to the second waveguide) and incident within a predefined angular range into a TIR path to said detector (438).  
Hamre et al. does not disclose or reasonably suggest at least one beam deflector for scanning said light, said beam deflector optically coupled to said transmitter waveguide and configured such 10that scanned light coupled into said transmitter waveguide executes angular sweeps about the principal diffraction directions of said grating elements.  
Claims 2-20 depend from claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874